Per Curiam.

_ The deed from Blanchard and his wife, of the 21st of. April, 1814, unquestionably conveyed to' the plaintiff a good title for an undivided half of; the farm, Mary never having executed any .other deed. * The question' is, whether the plaintiff shqws. á title to the other half; ' ; ...
it appears that,the lessor of thé.plaintiff, in 18.13, having'no title from any source, executed a deed with warranty to Jusfus Blanchard, for an undivided moiety of the farm, and also all his-interest Under the will oL Samuel Stevens,.- for ". the, consideration of 2,800 dollars; and that, on the 4th of April, 1814, about nine .months; afterwards, he obtained,; for the consideration óf 1,000 dollars, a conveyance, without warránty, of the whole farm from Briggs and his wife; . ' ;',
• There appears, to be, nothing to hinder the application of the j’ule of estoppel. -Ebenezer Stevens, professedly conveyed ap un- ' divided half -of the farm, and' all his Other interest under.the. will, without showing-what it was, to Blanchard-, who convened to. the defendant, .Now, in the absence of all other prooffit nTOSt be intended that the subsequent purchase made by Ehenez'er Stevens, from Briggs and his wife, was designed to confirm' thedeed which, he had-¡before executed to Blanchard.
Judgment for defendant.